Case 2:19-cv-13637-PDB-DRG ECF No. 18 filed 04/27/20     PageID.374   Page 1 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

MARY DUNBAR,

      Plaintiff,                           Case No.: 2:19-cv-13637-PDB-DRG

vs.                                        Hon. Paul D. Borman

PROSPECT AIRPORT SERVICES INC.
and SPIRIT AIRLINES, a Delaware Corporation

      Defendants.
___________________________________________________________________________/
MICHAEL G. HEILMANN, P.C.             BROOKS WILKINS SHARKEY
Michael G. Heilmann (P33034)          Brad A. Danek (P72098)
Attorneys for Plaintiff               Attorneys for Prospect Airlines Services
23394 Goddard Road                    401 South Old Woodward, Suite 400
Taylor, Michigan 48180                Birmingham, MI 48009
(734) 307-3800                        (248) 971-1725

CLARK HILL PLC
Anthony A. Agosta (P57355)
Benjamin I. Shipper (P77558)
Attorneys for Spirit Airlines
500 Woodward Avenue, Suite 3500
Detroit, Michigan 48226
(313) 965-8300
___________________________________________________________________________/

           PLAINTIFF’S CLARIFICATION AS TO THE AMOUNT IN
                           CONTROVERSY

      NOW COMES, the Plaintiff, MARY DUNBAR, by and through the

undersigned and, for her Clarification as to the Amount in Controversy, states as

follows:


                                       1
Case 2:19-cv-13637-PDB-DRG ECF No. 18 filed 04/27/20         PageID.375    Page 2 of 4



                                INTRODUCTION

      This matter arises out of the negligent wheelchair transportation of Mary

Dunbar by Defendant, Prospect Services, a chosen agent of Defendant, Spirit

Airlines. Mary Dunbar purchased a flight for transportation from New Orleans, MS

to Detroit Metropolitan Airport on Spirit Airlines. Ms. Dunbar is mobility limited

and requested wheelchair transportation from Spirit Airlines. Spirit Airlines,

apparently, does not provide the wheelchair transportation for its passengers and,

therefore, delegates the task to its agent, Prospect Services. On November 23, 2016,

Prospect abandoned Mary Dunbar to fend for herself and, she was injured.

                         AMOUNT IN CONTROVERSY

      Mary Dunbar was injured on November 23, 2016. She was seen in the

Emergency Department at Providence Hospital in Rochester, MI. Mary Dunbar

returned to MS after the 2016 Holiday visit. She has treated for a soft tissue injury

since that date. The medical bills are approximately $3,057.56. Plaintiff, through her

attorney, filed a Complaint in Wayne County Circuit Court against both Spirit and

Prospect alleging damages more than the jurisdictional limit of the Circuit Court and

less than $74,999.00. The damages, in total, are less than $74,999.00 and the

allegation seeks relief from either defendant in that amount in the Complaint. The

total damages are less than $74,999.00. Paragraph #15 is against Spirit and

Paragraph #22 is against Prospect. The relief requested, is in the alternative rather

                                          2
Case 2:19-cv-13637-PDB-DRG ECF No. 18 filed 04/27/20         PageID.376    Page 3 of 4



than a duplication of damages. The amount requested is less than the jurisdictional

limit of the Federal Court. The Defendant has the burden to submit evidence that the

amount in controversy is satisfied, Williams v. Best Buy Co., 269 F.3d 1316,1321

(11th Cir. 2001). It is the Plaintiff’s position that this Court does not have subject

matter jurisdiction in this lawsuit.

                                               /s/ Michael G. Heilmann
                                              Michael G. Heilmann
                                              Michigan Bar No. 33034
                                              23394 Goddard Road
                                              Taylor, MI 48180
                                              (734) 307-3800
                                              mgh@dialaw.net
                                              cassie@dialaw.net
                                              ATTORNEY FOR PLAINTIFF




                                          3
Case 2:19-cv-13637-PDB-DRG ECF No. 18 filed 04/27/20              PageID.377     Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing has been furnished by electronically filing same

through the Eastern District Court whom serves the document on all Counsel of Record on April

27, 2020.

                                                  /s/ Michael G. Heilmann
                                                 Michael G. Heilmann
                                                 Michigan Bar No. 33034
                                                 23394 Goddard Road
                                                 Taylor, MI 48180
                                                 (734) 307-3800
                                                 mgh@dialaw.net
                                                 cassie@dialaw.net
                                                 ATTORNEY FOR PLAINTIFF




                                             1
